were "negotiations in progress" at the time the employment agreement
                was terminated, and appellant had not taken adequate steps to enter into
                a post-termination compensation agreement as required by the contract.
                Additionally, the district court rejected respondents' counterclaims and
                found that neither party was entitled to relief on the complaint and
                counterclaims filed therein. Appellant then filed this appeal from the
                district court's rejection of his claims.
                             On appeal, appellant argues that the district court
                misinterpreted the employment contract by finding that the three
                transactions at issue were "negotiations in progress" under paragraph 11.b
                of the contract instead of "accrued commissions" under paragraph 11.a,
                and erred by conditioning the commissions upon compliance with
                paragraph 11.a's notice requirement. In response, respondents argue that
                the district court correctly determined that the transactions were
                "negotiations in progress," and therefore, appellant was not entitled to
                commissions because he had not established a post-termination agreement
                regarding their distribution and that appellant had breached the contract
                so as to preclude receipt of the commissions.
                             The interpretation of a contract is a question of law that this
                court reviews de novo.     Sheehan & Sheehan v. Nelson Malley & Co., 121
Nev. 481, 486, 117 P.3d 219, 223 (2005). Having reviewed the parties'
                briefs and the appellate record, we conclude that errors in the district
                court's decision warrant reversal and remand. First, to the extent that the
                district court found that the application of paragraph 11.a, which dealt
                with accrued commissions, was contingent upon either party giving
                30-days written notice before terminating the agreement, this
                determination was in error. The record and appellate briefing

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A
                demonstrate that the parties mutually agreed to terminate the
                employment agreement effective immediately, and on appeal, neither
                party argues that the absence of 30-days notice removed the transactions
                from the parameters of paragraph 11.a. In addition, while paragraph 11.a
                references "the rights of the parties to any commissions which accrued"
                prior to notice of termination, the contract fails to define the term
                "accrued" or delineate when such an accrual occurs.
                            Second, the district court erred in determining that the three
                transactions at issue were "negotiations in progress" at the time
                appellant's employment ended because the transactions had not yet closed
                escrow, and thus, paragraph 11.b applied to preclude appellant's receipt of
                commissions, without considering the full language of the contract
                provision. Both the district court and the parties focus their assessment
                and interpretation of this provision on the phrase "negotiations in
                progress," but this is not the actual language used in the contract, which
                instead uses the phrase "negotiations in process." Moreover, this
                "negotiations in process" language is merely the title for paragraph 11.b,
                and while the district court and the parties address and interpret this
                title, albeit with the incorrect phrasing noted above, they fail to address or
                apply the actual language of the pertinent portion of this paragraph,
                which states that the section applies to "all negotiations commenced . . .
                during the term of this agreement." On remand, the district court should
                take into consideration the language of the provision in its entirety when
                determining whether the provision applies to the transactions at issue.
                            Third, and finally, the district court failed to address
                respondents' contention that appellant's failure to timely turn in the files
                for the three transactions was a breach of the employment contract, so as

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                  to preclude the receipt of any commissions on those transactions. Because
                  the district court relied on contractual language, that the parties agree no
                  longer applied, while failing to fully interpret the actual language of the
                  contract and to fully address the issues raised by the parties, we conclude
                  that the district court's decision should be reversed with this matter
                  remanded to the district court for further proceedings consistent with this
                  order.
                                It is so ORDERED.




                                                              Hardesty




                                                              Parraguirre




                  cc:      Hon. Allan R. Earl, District Judge
                           Eva Garcia-Mendoza, Settlement Judge
                           Reade & Associates
                           Prokopius & Beasley
                           Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA                                             4
(0) 1947A <   •